 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33813 Page 1 of 16



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   AL OTRO LADO, INC., et al.,                       Case No.: 3:17-cv-2366-BAS-KSC
12                               Plaintiffs,
                                                       ORDER REGARDING PRIVILEGE
13   v.                                                DISPUTE; ORDER GRANTING
                                                       MOTION TO SEAL [Dkt. Nos. 461,
14   CHAD F. WOLF, Acting Secretary, U.S.
                                                       462, 463]
     Department of Homeland Security, in his
15
     official capacity, et al.,
16                               Defendants.
17
18           Before the Court are the parties’ Joint Motion for Determination of Privilege
19   Dispute (Dkt. No. 463, the “Joint Motion”) and their corresponding Joint Motion to Seal
20   Portions of the Parties’ Joint Motion for Determination of Privilege Dispute (Dkt. No.
21   461, the “Motion to Seal”). For the reasons set forth herein, the Court finds that with
22   limited exceptions, the documents and information at issue in the Joint Motion are not
23   protected from disclosure by the law enforcement privilege, and therefore DENIES
24   Defendants’ request to claw back these documents. The Court GRANTS the Motion to
25   Seal.
26                                       I. BACKGROUND
27           On January 14, 2020, Plaintiffs moved to certify “a class [of] all noncitizens who
28   seek or will seek to access the U.S. asylum process by presenting themselves at a Class A

                                                   1
                                                                               3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33814 Page 2 of 16



1    port of entry … on the U.S.-Mexico border, and were or will be denied access to the U.S.
2    asylum process by or at the instruction of U.S. Customs and Border Protection …
3    officials on or after January 1, 2016.” Dkt. No. 390 at 3. Plaintiffs’ class certification
4    motion was supported by 67 declarations of pseudonymous asylum-seekers, all of whom
5    are putative class members. See Dkt. 434 at 5-6. Defendants, in turn, moved to strike the
6    declarations, demanding to know the identities of the declarants. See Dkt. Nos. 411, 411-
7    1 at 6-8. Plaintiffs opposed and asserted, inter alia, that the declarants have a genuine
8    fear of retaliation by the government in immigration enforcement proceedings. Dkt. No.
9    434 at 4, 6. Plaintiffs sought to support their opposition to Defendants’ motion to strike
10   with documents produced in the litigation, which purportedly substantiate the declarants’
11   fear of retaliation. Dkt. No. 463 at 15. When Defendants thereafter requested to claw
12   back those documents under a claim of privilege, this dispute ensued.
13          At issue are 19 documents that fall into three categories: (1) an email and 16
14   embedded images regarding Customs and Border Protection’s (“CBP”) decision to
15   revoke SENTRI border-crossing privileges for Nicole Ramos, an attorney and employee
16   of Plaintiff Al Otro Lado (Government Exhibits (“Gov’t Ex.”) 1 through 17, bearing
17   Bates numbers AOL-DEF-00556914 through AOL-DEF-00556934); (2) a Border Patrol
18   intelligence report (Gov’t Ex. 18, bearing Bates numbers AOL-DEF-00528691-707); and
19   (3) a Power Point presentation prepared to brief Customs and Border Patrol leadership
20   about certain operations at the border in late December 2018 (Gov’t Ex. 19, bearing Bates
21   numbers AOL-DEF-00516605-623).1 Defendants assert each of the 19 documents is
22   protected by the law enforcement privilege. In support of their assertion of the law
23   enforcement privilege, Defendants submit declarations from Customs and Border Patrol’s
24   Deputy Executive Assistant Commissioner John P. Wagner (Dkt. Nos. 461-2 and 463-2,
25
26
     1
      Defendants lodged the 19 exhibits for the Court’s in camera review. The Court will refer to the
27   exhibits using the exhibit numbers assigned to them in the Declaration of Alexander J. Halaska, Dkt. No.
     463-1, ¶¶5-23. Where additional clarity or a pinpoint cite is needed, the Court will also refer to the
28   document(s) by Bates number.

                                                        2
                                                                                        3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33815 Page 3 of 16



1    the “Wagner Decl.”) and Chief Patrol Agent Aaron Heitke (Dkt. Nos. 461-3 and 463-3,
2    the “Heitke Decl.”). 2 No other privilege or protection from disclosure is claimed.
3           Pursuant to the protective order that governs discovery in this litigation,
4    Defendants have designated each of the 19 documents either “Confidential” or “Highly
5    Confidential – Attorneys’ Eyes Only.” See Dkt. No. 276 (the “Protective Order”). Thus,
6    Defendants additionally request to file under seal portions of the parties’ Joint Motion
7    that quote from or refer to the documents. Dkt. No. 461 at 3-6. Deputy Commissioner
8    Wagner’s and Agent Heitke’s declarations are also submitted in support Defendants’
9    sealing request. Dkt. Nos. 461-2 and 461-3. Plaintiffs do not oppose the Motion to Seal.
10   Dkt. No. 461 at 6.
11                                   II. THE PRIVILEGE DISPUTE
12          A. Legal Standard Regarding the Law Enforcement Privilege
13          “The federal law enforcement privilege is a qualified privilege designed to prevent
14   disclosure of information that would be contrary to the public interest in the effective
15   functioning of law enforcement.” Chinn v. Blankenship, No. 09-5119 RJB, 2010 WL
16   11591399, at *6 (W.D. Wash. Feb. 26, 2010). 3 “‘[R]ooted in common sense as well as
17   common law,’” the law enforcement privilege aims “‘to prevent disclosure of law
18   enforcement techniques and procedures, to preserve the confidentiality of sources, to
19   protect witness and law enforcement personnel, to safeguard the privacy of individuals
20   involved in an investigation, and otherwise to prevent interference with an
21   investigation.’” Hemstreet v. Duncan, No. CV-07-732-ST, 2007 WL 4287602, at *2 (D.
22   Or. Dec. 4, 2007) (citations omitted).
23
24
     2
25    Defendants submitted identical copies of Agent Heitke’s and Deputy Commissioner Wagner’s
     declarations in support of the Joint Motion and the Motion to Seal.
26
     3
       The “law enforcement privilege” is also sometimes referred to as the “official information privilege” or
27   the “ongoing investigation privilege.” See Dousa v. U.S. Dep’t of Homeland Sec., No. 19-CV-1255-
     LAB(KSC), 2019 WL 6311990, at *2 (S.D. Cal. Nov. 22, 2019) (collecting cases). The Court adopts
28   the parties’ nomenclature and will refer to it as the “law enforcement privilege” herein.

                                                         3
                                                                                          3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33816 Page 4 of 16



1          “As the party asserting the privilege and seeking its benefits, [D]efendants have the
2    burden of establishing that the privilege applies” to each of the 19 documents at issue.
3    Dousa, 2019 WL 6311990, at *2. To do so, Defendants must put forth “‘competent
4    evidence about how the specific requested disclosure would harm governmental
5    interests.’” Id. (quoting Kelly v. City of San Jose, 114 F.R.D. 653, 663, 669 (N.D. Cal.
6    1987)). Such evidence should include a “formal claim of privilege” by a responsible
7    official, based on that official’s personal consideration of the information, that describes
8    with specificity both the information to be protected and the harm that would ensue from
9    its disclosure. Wagafe v. Trump, 334 F.R.D. 619, 623 (W.D. Wash. 2020).
10         Because the law enforcement privilege is a qualified privilege, once Defendants
11   make a threshold showing that the law enforcement privilege applies, the Court must
12   “‘weigh the government’s interests in ensuring the secrecy of the documents in question
13   against the need of the adverse party to obtain discovery.’” Chinn, 2010 WL 11591399 at
14   *6 (citations omitted). See also Hemstreet, 2007 WL 4287602, at *2 (noting that “[t]he
15   law enforcement privilege is not absolute,” but “requires ‘a need to balance the public
16   interest in nondisclosure against the need of the particular litigant for access to the
17   privileged information.’”). This balancing test is “moderately pre-weighted in favor of
18   disclosure.” Kelly, 114 F.R.D. at 662. Factors the Court may consider in weighing the
19   parties’ competing interests include:
20
           (1) the extent to which disclosure will thwart governmental processes by
21         discouraging citizens from giving the government information; (2) the
22         impact upon persons who have given information of having their identities
           disclosed; (3) the degree to which governmental self-evaluation and
23         consequent program improvement will be chilled by disclosure; (4) whether
24         the information sought is factual data or evaluative summary; (5) whether
           the party seeking discovery is an actual or potential defendant in any
25         criminal proceeding either pending or reasonably likely to follow from the
26         incident in question; (6) whether the police investigation has been
           completed; (7) whether any interdepartmental disciplinary proceedings have
27         arisen or may arise from the investigation; (8) whether the plaintiff’s suit is
28         non-frivolous and brought in good faith; (9) whether the information sought

                                                    4
                                                                                 3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33817 Page 5 of 16



1          is available through other discovery or from other sources; (10) the
           importance of the information sought to the plaintiff’s case.
2
3          Wagafe, 334 F.R.D. at 623-24 (quoting Frankenhauser v. Rizzo, 59 F.R.D. 339,
4    344 (E.D. Pa. 1973)). This list is neither “exhaustive” nor controlling. Kelly, 114 F.R.D.
5    at 663 (further noting that courts must decide questions of privilege “on a case by case
6    basis”). Thus, while these factors may guide the Court’s analysis, the “focus[]” of the
7    inquiry ultimately is “the extent to which the defendant’s interest in confidentiality
8    outweighs the plaintiff’s interest in the information.” Maria Del Socorro Quintero Perez,
9    CY v. United States, No. 13CV1417-WQH-BGS, 2016 WL 362508, at *3 (S.D. Cal. Jan.
10   29, 2016). Where “the potential benefits of disclosure outweigh the potential
11   disadvantages,” the privilege will be “set aside.” Allen v. Woodford, No. CV-F-05-1104
12   OWW LJO, 2007 WL 309945, at *9 (E.D. Cal. Jan. 30, 2007).
13         Finally, because the law enforcement privilege “is based on the harm to law
14   enforcement efforts that might result from public disclosure of investigatory files,”
15   Torres v. Goddard, No. CV 06-2482-PHX-SMM, 2010 WL 3023272, at *5 (D. Ariz. July
16   30, 2010) (emphasis added), the Court should consider whether disclosure of the
17   information pursuant to a protective order will ameliorate any harm that might otherwise
18   occur from that disclosure. As the court in Kelly observed:
19
           [I]n many situations what would pose the threat to law enforcement interests
20         is disclosure to the public generally, not simply to an individual litigant
21         and/or her lawyer. Thus the weight of some of the interests in the law
           enforcement category may be reduced because courts routinely enter tightly
22         crafted protective orders under which only a single litigant, sometimes only
23         that litigant’s lawyer, has access to the sensitive information.

24   114 F.R.D. at 662.
25         With these principles in mind, the Court turns to Defendants’ assertion that the
26   documents at issue are protected by the law enforcement privilege.
27   //
28   //

                                                   5
                                                                                3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33818 Page 6 of 16



1              B. SENTRI Email and Embedded Images
2          For the most part, Defendants and their declarant treat the SENTRI email and the
3    16 images embedded in it (Gov’t Exs. 1-17, Bates Nos. AOL-DEF-00556914 through
4    AOL-DEF-00556934) in the aggregate. Dkt. No. 463 at 6-10; Wagner Decl., ¶¶4, 6-7.
5    Defendants assert broadly that the SENTRI email and images “reveal the types and
6    sources of information that CBP considers relevant for determining eligibility in its
7    Trusted Traveler Programs,” and, more specifically, “the types of information that CBP
8    considers when assessing whether an individual qualifies as a low-risk traveler eligible
9    for SENTRI enrollment.” Dkt. No. 463 at 7, 9. Defendants state that if they are not
10   allowed to claw back these documents, bad actors may be able to “identify possible gaps
11   in CBP’s decision making, manipulate information provided to CBP, and change their
12   behavior in order to inappropriately obtain Trusted Traveler privileges.” Dkt. No. 463 at
13   7; Wagner Decl., ¶6. This, Defendants claim, would undermine their law enforcement
14   efforts. Dkt. No. 463 at 7, 9; Wagner Decl., ¶6.
15         Of the 16 embedded images, Defendants single out two for additional analysis.
16   The first document is a record from CBP’s anti-terrorism database, known as a “lookout,”
17   related to Ms. Ramos (Gov’t Ex. 2, Bates No. AOL-DEF-00556919). See Dkt. No. 463
18   at 7-8; Wagner Decl., ¶8a. In general, Defendants explain, lookouts “provide instruction
19   to officers on how they should exercise their discretion in certain situations” or with
20   respect to “certain individuals.” Wagner Decl., ¶8b. Defendants state that “[t]he
21   disclosure of lookouts would … undermine their utility and allow hostile actors to tailor
22   countermeasures in [an] attempt to circumvent law enforcement. Id. Defendants also
23   claim that if disclosed, this lookout could reveal “law enforcement techniques and
24   procedures … generally,” including “the nature and extent of the government’s law
25   enforcement interest in particular facts,” information that a “hostile actor” could use to
26   his or her advantage. Id., ¶8c.
27         The second embedded image that Defendants address specifically is an excerpt
28   from the field information report (discussed below) that “contain[s] information

                                                   6
                                                                                3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33819 Page 7 of 16



1    regarding individuals of interest to law enforcement,” including information collected
2    and maintained by CBP and another federal agency (Gov’t Ex. 5, Bates No. AOL-DEF-
3    00556922). Wagner Decl., ¶8d (incorporating by reference ¶13). According to
4    Defendants, disclosure of this information could “alert individuals that they may be of
5    law enforcement interest, such that they may take steps to alter their behavior” to evade
6    detection by the authorities. Id., ¶13.
7          The Court finds Defendants’ moving papers and supporting declaration “lack[] the
8    requisite specificity and fail[] to allege more than a general assertion of potential harm.”
9    Quintero Perez, 2016 WL 362508, at *4. It is Defendants’ burden to provide “specific
10   information about how disclosure of the specific documents requested … would threaten
11   the specific governmental and privacy interests at stake.” Bernat v. City of California
12   City, No. 1:10–cv–00305 OWW JLT, 2010 WL 4008361, at *3 (E.D. Cal. Oct. 12, 2010)
13   (italics in original). Instead, Defendants speculate generally about what unnamed
14   “hostile actors” might do with the same type of information. See Wagner Decl., ¶¶6-8.
15   For example, Defendants’ declarant states that “an alien smuggler who learns that CBP
16   has a lookout associated with his vehicle may start using a different vehicle,” or “a
17   narcotics trafficker who learns that CBP has a lookout associate with her name may then
18   explore other methods for trafficking.” Id., ¶8b; see also Dkt. No. 463 at 7 (arguing that
19   these scenarios “constitute[] prima facie harm.”). Such references to hypothetical
20   lookouts placed on hypothetical smugglers and traffickers does little to aid the Court in
21   assessing whether the particular lookout before it – the one pertaining to Ms. Ramos – is
22   privileged. Defendants’ speculative references to “hostile actors,” “individuals seeking to
23   obtain or retain Trusted Traveler privileges for illicit purposes” “individuals seeking to
24   evade law enforcement activities,” or “individuals [who] may be of interest to law
25   enforcement” (Wagner Decl., ¶¶6-8, 13) do not “‘provide the [C]ourt with the
26   information it needs to make a reasoned assessment of the weight of the interests that line
27   //
28   //

                                                   7
                                                                                3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33820 Page 8 of 16



1    up, in the particular situation before the [C]ourt, against the requested disclosure.’”
2    Quintero Perez, 2016 WL 362508, at *4 (emphasis added) (quoting Kelly, 114 F.R.D. at
3    670). 4
4              Nor is the Court persuaded that the SENTRI email and embedded images reveal
5    sensitive information about CBP’s techniques and practices that must be protected from
6    disclosure. Even if these documents reveal CBP’s law enforcement techniques, which
7    this Court has determined they do not, those techniques “are not unlike those traditionally
8    used by law enforcement to obtain information.” Dousa, 2019 WL 6311990, at *3. For
9    example, the embedded images include information collected during inspections of
10   persons crossing the border, and images and information taken from Ms. Ramos’s social
11   media accounts. That CBP makes use of such information in its law enforcement
12   activities does not strike the Court as “particularly sensitive or confidential.” Id. The
13   Court is also struck by Defendants’ statement that the records and information at issue are
14   “available … from other sources,” Wagafe, 334 F.R.D. at 624, because “members of the
15   public” could “seek” them through a FOIA request. Dkt. No. 463 at 9. This undermines,
16   rather than supports, Defendants’ assertion that the information in these records is
17   particularly sensitive and should be protected from disclosure.
18             Further, even assuming Defendants had articulated tangible and nonspeculative
19   harms that might ensue from public disclosure of the purportedly privileged documents,
20   they fail to address how those harms would be mitigated by the Protective Order in place
21   in this litigation. See Kelly, 114 F.R.D. at 662 (noting the distinction between disclosure
22   to the public at large and disclosure to a litigant and her counsel). Defendants’ declarant
23   describes the potential consequences should documents describing CBP’s law
24   enforcement techniques become widely known. Wagner Decl., ¶¶6-8, 13. Yet, when
25
26
     4
      Indeed, in evaluating a prior motion to seal, Judge Bashant rejected such “vague, generalized concern
27   about bad actors potentially frustrating the operations of ports of entry” as failing to “articulate a
     particularized harm flowing from public disclosure...” that would justify sealing the records. Dkt. No.
28   332 at 6.

                                                        8
                                                                                         3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33821 Page 9 of 16



1    Defendants disclosed the SENTRI email family to Plaintiffs, they designated the email
2    itself and 4 of the embedded images “Highly Confidential – Attorneys’ Eyes Only” and
3    designated the remaining embedded images “Confidential,” thereby prohibiting their
4    disclosure outside of the litigation. 5 Defendants largely ignore the safeguards these
5    designations afforded them. Their single reference to the effect of the Protective Order is
6    a conclusory statement that it is “not sufficient to prevent the harm to CBP’s operations
7    that would result from these documents being disclosed in this litigation.” Wagner Decl.,
8    ¶9. Neither Defendants nor their declarant explain why this is so, and the Court notes
9    that Defendants stipulated to the Protective Order and agreed that it was necessary “to
10   adequately protect information that the Parties are entitled to keep confidential.” Dkt.
11   No. 276 at 2 (emphasis added). The Court expects the parties to comply with the
12   Protective Order, and finds that production of the SENTRI email and embedded images
13   under its terms will “minimize the impact on the interests at issue.” Bernat, 2010 WL
14   4008361, at *2 (overruling objections based on law enforcement privilege where
15   supporting declaration failed to address the impact of a protective order); see also
16   Quintero Perez, 2016 WL 362508 at *4 (same).
17          The Court finds that because “the declaration submitted on behalf of Defendants
18   only provides general assertions of harm” and “fails to demonstrate why disclosing the
19   information sought under a carefully crafted protective order to protect the confidentiality
20   of the information would harm a significant governmental interest,” Defendants have
21   failed to make the requisite threshold showing that the SENTRI email and embedded
22   images are protected by the law enforcement privilege. Conan v. City of Fontana, No.
23
24
     5
25    Under the terms of the Protective Order, to which the parties stipulated after lengthy negotiations and
     conferences with the Court, documents designated either “Highly Confidential – Attorneys’ Eyes Only”
26   or “Confidential” may disclosed only to counsel, the Court, and limited third parties and witnesses;
     documents designated “Confidential” may also be disclosed to the named parties and their officers,
27   directors and employees. Dkt. No. 276 at 9-10. The parties’ obligation to keep discovery materials
     confidential unless otherwise ordered by the Court continues even after the final disposition of the
28   action. Id. at 5, 9-10.

                                                         9
                                                                                         3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33822 Page 10 of 16



1    EDCV 16-1261-KK, 2017 WL 2874623, at *5 (C.D. Cal. July 5, 2017). Accordingly,
2    “the Court does not need to engage in the balancing test articulated by the Kelly court.”
3    Myles v. County of San Diego, No. 15cv1985-BEN (BLM), 2016 WL 2343914, at *6
4    (S.D. Cal. May 4, 2016). Nevertheless, the Court further finds that even if Defendants
5    had made a threshold showing that the SENTRI email and embedded images are
6    protected by the law enforcement privilege, Plaintiffs’ need for the information
7    transcends that privilege. Defendants argue that Plaintiffs “have not offered a persuasive
8    explanation why the reasons underlying Ramos’s SENTRI revocation relate to metering.”
9    Dkt. No. 463 at 8. Whether or not these documents “are necessary to litigate [Plaintiffs’]
10   causes of action,” id., they are relevant to Plaintiffs’ ability to oppose to Defendants’
11   motion to strike 67 witness declarations in support of Plaintiffs’ motion for class
12   certification. Despite Defendants’ insistence that the SENTRI email and images are “of
13   ‘no importance … to [Plaintiffs’] case” (Dkt. No. 463 at 8), certification is a “‘significant
14   litigation event’” in a class action. Lee v. Pep Boys-Manny Moe & Jack of Calif., No. 12-
15   cv-05064-JSC, 2016 WL 324015, at *5 (N.D. Cal. Jan. 27, 2016) (citation omitted). 6
16   Thus, Plaintiffs’ need for this evidence is sufficient to “overcome” any asserted law
17   enforcement privilege. Hemstreet, 2007 WL 4287602, at *2.
18              C. Field Information Report
19          Defendants also assert law enforcement privilege over certain information
20   appearing on the page bearing Bates number AOL-DEF-00528703, contained in an
21   unclassified Field Information Report regarding a migrant caravan and possible marriage
22   fraud activities. Dkt. No. 463 at 10; Gov’t Ex. 18 (Bates Nos. AOL-DEF-00528691–
23   707). First, Defendants wish to redact as privileged a numerical code that is used to track
24   the report in Defendants’ computer system; and second, Defendants assert that the names
25
26
27   6
       Whether CBP’s revocation of Ms. Ramos’s SENTRI privileges was “objectively reasonable” or was
     predicated on “the flimsiest of evidence” (Dkt. No. 463 at 8, 14) does not affect the Court’s privilege or
28   relevance analysis. The Court therefore makes no finding as to the correctness of CBP’s decision.

                                                         10
                                                                                           3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33823 Page 11 of 16



1    identified under the section “Information Gaps” are privileged. Dkt. No. 463 at 10.
2    Defendants designated this document “Highly Confidential – Attorneys’ Eyes Only”
3    under the terms of the Protective Order.
4          As to the numerical database identification code, Defendants declare that in the
5    wrong hands, it could be used to “acquire, modify or remove … records” from
6    Defendants’ systems, thereby “corrupt[ing] the integrity of information and intelligence
7    contained” in that system. Heitke Decl., ¶¶10, 12. Plaintiffs “concede” that the database
8    identifier “falls within the scope of the law enforcement privilege.” Dkt. No. 463 at 23.
9    Furthermore, the Court has previously permitted redaction of these same “internal file
10   identification codes” as “not relevant to the parties’ claims or defenses.” Dousa, 2019
11   WL 6311990, at *3. The database identification code is likewise irrelevant here, and
12   given that Plaintiffs do not object to Defendants’ assertion of privilege over this
13   information, the Court will permit Defendants to claw back this document for the purpose
14   of redacting the code from page AOL-DEF-00528703.
15         The “Information Gaps” on the same page are a different matter. Defendants’
16   declarant states that this information, “when read together with the remaining information
17   in this section and throughout the Field Information Report itself” would not only reveal
18   deficits in CBP’s information relating to the specific investigation described in the report,
19   but would also allow a “hostile actor” to “extrapolate” more generally about weaknesses
20   in CBP’s intelligence-gathering process. Heitke Decl., ¶11. This hypothetical “hostile
21   actor” could “then use those insights to inform his or her potential future unlawful
22   activity and undermine CBP’s mission.” Id., ¶12. As before, Defendants’ declarant
23   states that production of the document under the existing Protective Order “is not
24   sufficient to prevent” this harm. Id.
25         The same deficiencies in Defendants’ showing regarding the SENTRI email and
26   images are present here. The harms articulated by Defendants are too speculative and
27   generalized to establish that the information is privileged. Defendants’ declarant
28   describes how public disclosure of the document may harm Defendants’ legitimate law

                                                  11
                                                                                3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33824 Page 12 of 16



1    enforcement interests, but “aside from [their] conclusory assertion,” Defendants provide
2    “no basis” for the Court to conclude that the attorneys-eyes-only designation of this
3    document “is inadequate to protect the competing interests involved.” Wagafe, 334
4    F.R.D. at 625 (ordering information produced). For these reasons, the Court again finds
5    that Defendants have not made the showing necessary to invoke the law enforcement
6    privilege with respect to the “Information Gaps” on page AOL-DEF-00528703 of the
7    Field Information Report. Although Defendants’ failure relieves the Court of the need to
8    assess Plaintiffs’ interest in disclosure, the Court nevertheless further finds that the
9    document is relevant to Plaintiffs’ arguments in support of class certification, and that
10   this interest is sufficient to overcome any asserted privilege.
11             D. PowerPoint Presentation
12         Finally, Defendants assert the law enforcement privilege over portions of a CBP
13   PowerPoint Presentation (Gov’t Ex. 19, Bates Nos. AOL-DEF-00516605–623).
14   Defendants initially designated the document “Confidential,” but subsequently re-
15   designated it “Highly Confidential – Attorneys’ Eyes Only,” to which Plaintiffs did not
16   object. Declaration of Alexander J. Halaska, Dkt. No. 463-1, ¶23.
17         Specifically, Defendants assert that the same or similar numerical database
18   identification codes as described above, which appear on page AOL-DEF-00516617 of
19   the document, are protected by the privilege. Defendants represent disclosure of the
20   database identifiers would “facilitate navigation” through CBP’s databases and Plaintiffs
21   do not dispute that these codes fall within the scope of the privilege. Heitke Decl., ¶21;
22   Dkt. No. 463 at 23. For the same reasons discussed above, the Court finds that
23   Defendants may claw back Government Exhibit 19 for the purpose of redacting the
24   database identification codes appearing on page AOL-DEF-00516617. Dousa, 2019 WL
25   6311990, at *3. See also Wagafe, 334 F.R.D. at 624 (denying motion to compel where
26   party seeking information “d[id] not oppose the redaction” of personal information).
27         The Court reaches a different conclusion with respect to Defendants’ assertion of
28   privilege over additional information contained on pages AOL-DEF-00516617 and AOL-

                                                   12
                                                                                 3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33825 Page 13 of 16



1    DEF-00516618. Regarding page AOL-DEF-00516617, Defendants claim that
2    “[d]isclosure of this information would alert the individuals of interest, as well as any
3    other individuals involved in the same or similar potential unlawful activity, of the types
4    of actions CBP takes with certain types of sensitive information,” and that “hostile
5    actors” could “exploit” this knowledge to evade CBP’s law enforcement efforts. Heitke
6    Decl., ¶21. Defendants claim that disclosure of the information on page AOL-DEF-
7    00516618 (which is identical in content to one of the images embedded in the SENTRI
8    email, see Gov’t Ex. 5 at AOL-DEF-00556922) “would alert individuals that they may be
9    of law enforcement interest, such that they may take steps to alter their behavior in order
10   to evade law enforcement activity.” Wagner Decl., ¶13. As before, Defendants’
11   declarants state that designation of the document as “Confidential” or ‘Highly
12   Confidential – Attorneys’ Eyes Only” “would not be sufficient to prevent” the purported
13   harm to CBP’s law enforcement operations. Wagner Decl., ¶14; Heitke Decl., ¶22.
14         Once again, these assertions of harm “lack case-specific information” and do not
15   “offer a convincing reason” why disclosure under the protective order “already in place”
16   would be harmful. See Estate of Kosakoff by Kosakoff v. City of San Diego, 2009 WL
17   10672901, at *4 (S.D. Cal. Nov. 10, 2009). Defendants have failed to make the requisite
18   threshold showing that the law enforcement privilege protects these documents from
19   disclosure. Id. (finding defendants “did not make a threshold showing” of privilege).
20   Furthermore, the Court finds the document is relevant to Plaintiffs’ arguments in support
21   of class certification, such that even if the law enforcement privilege applied, that
22   qualified privilege is overcome by Plaintiffs’ need for the information. Wagafe, 334
23   F.R.D. at 625 (finding “balance of factors weigh[ed] in favor of disclosure” where “[t]he
24   withheld information … is directly relevant to Plaintiff’s claims”).
25                                    III. MOTION TO SEAL
26         “[T]he courts of this country recognize a general right to inspect and copy public
27   records and documents, including judicial records and documents.” Nixon v. Warner
28   Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one

                                                   13
                                                                                3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33826 Page 14 of 16



1    ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
2    Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz
3    v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “‘The
4    presumption of access is ‘based on the need for federal courts, although independent—
5    indeed, particularly because they are independent—to have a measure of accountability
6    and for the public to have confidence in the administration of justice.’” Ctr. for Auto
7    Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States
8    v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)). A party seeking to seal a judicial record
9    bears the burden of overcoming the strong presumption of access. Foltz, 331 F.3d at
10   1135. Parties seeking to maintain confidentiality of documents attached to non-
11   dispositive motions, such as the instant privilege dispute, must make a “‘particularized
12   showing’” of “‘good cause.’” Kamakana, 447 F.3d at 1180 (quoting Foltz, 331 F.3d at
13   1137).
14         Although the Court has found that some of the documents in question are not
15   privileged, Defendants’ representations that these documents contain confidential and
16   sensitive law-enforcement information that could harm CBP’s and other entities’
17   operations if publicly disclosed are sufficient to establish good cause for sealing. See
18   Dkt. No. 446 at 8 (granting Defendants’ motion to seal law enforcement records despite
19   finding that the documents were not privileged). Further, the documents were designated
20   by Defendants under the Protective Order as either “Confidential” or “Highly
21   Confidential – Attorneys’ Eyes Only.” Accordingly, the Court finds the SENTRI email
22   and 12 of its embedded images, the Field Information Report, and the PowerPoint
23   presentation (Gov’t Exs. 1-13, 18 and 19), and any portion of the Joint Motion that
24   references these exhibits should be sealed. However, Defendants have not provided the
25   Court with good cause to seal four statements posted by Ms. Ramos on her social media
26   accounts (Gov’t Exs. 14, 15, 16 and 17). Where information is “already publicly
27   available,” the Court cannot justify sealing it from public view. See Kamakana, 447 at
28   1184 (affirming unsealing order); Todd v. Tempur-Sealy Int’l, Inc., No. 13-cv-04984-

                                                   14
                                                                                 3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33827 Page 15 of 16



1    JST-MEJ, 2015 WL 1006534, at *6 (N.D. Cal. Mar. 6, 2015) (finding good cause for
2    sealing was not established where “the same or similar information … ha[d] been made
3    available for public viewing”).
4                                        IV. CONCLUSION
5    For the foregoing reasons, it is hereby ORDERED:
6         1. Defendants’ request to claw back the documents bearing Bates numbers AOL-
7            DEF-00556914 through AOL-DEF-00556934 (Gov’t Exs. 1-17) is DENIED.
8         2. Defendants’ request to claw back the document bearing Bates numbers AOL-DEF-
9            00528691-707 (Gov’t Ex. 18) is GRANTED with respect to the database
10           identification code on page AOL-DEF-00528703 and is otherwise DENIED.
11        3. Defendants’ request to claw back the document bearing Bates numbers AOL-DEF-
12           00516605-623 (Gov’t Ex. 19) is GRANTED with respect to the database
13           identification code on AOL-DEF-00516617 and DENIED as to all other
14           information on pages AOL-DEF-00516617 and AOL-DEF-00516618.
15        4. The parties’ Motion to Seal the Joint Motion is GRANTED.
16        5. Within 14 days of the date of this Order, Defendants shall lodge under seal on the
17           docket the documents bearing Bates numbers AOL-DEF-00556914 through AOL-
18           DEF-00556930, the document bearing Bates numbers AOL-DEF-00528691–707,
19           and the document bearing Bates numbers AOL-DEF-00516605–623 (Gov’t Exs. 1-
20           13, 18 and 19), redacted for privilege as consistent with this Order. Defendants
21           shall also file these documents on the public docket, with the confidential
22           information identified by Defendants redacted.
23   //
24   //
25   //
26   //
27   //
28   //

                                                   15
                                                                                3:17-cv-2366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 474 Filed 06/26/20 PageID.33828 Page 16 of 16



1      6. Within 14 days of the date of this Order, Defendants shall file on the public docket
2         the documents bearing Bates numbers AOL-DEF-00556931 through AOL-DEF-
3         00556934 (Gov’t Exs. 14, 15, 16 and 17).
4    IT IS SO ORDERED.
5    Dated: June 26, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                16
                                                                            3:17-cv-2366-BAS-KSC
